—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered April 4, 1997, convicting her of robbery in the first degree, upon her plea of guilty, and imposing sentence.
*589Ordered that the judgment is affirmed.
The defendant did not move to withdraw her plea or to vacate the judgment of conviction on the ground that her plea was not voluntary. As a result, this claim is not preserved for appellate review (see, People v Lopez, 71 NY2d 662, 666; People v Claudio, 64 NY2d 858). In any event, the plea was knowingly, voluntarily, and intelligently made (see, People v Harris, 61 NY2d 9; People v Green, 240 AD2d 513).
The defendant waived the claim that her sentence is harsh and excessive by waiving the right to appeal (see, People v Hidalgo, 91 NY2d 733, 736; People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.